—Determination of respondent State Division of Human Rights dated June 12, 1995, which found that petitioner Arbitron discriminated against the complainant by terminating his employment because of his age, and awarded the complainant back pay in the amount of *322$318,232, with interest from the date of termination, medical expenses in the amount of $20,809, and compensatory damages in the amount of $250,000, unanimously modified, on the facts, to reduce the award of compensatory damages to $50,000 with interest from the date of the determination, and to award interest on the back pay from the date of the determination, and the proceeding brought pursuant to Executive Law § 298 (transferred to this Court by order of the Supreme Court, New York County [Stephen Crane, J.], entered September 11, 1995) is otherwise disposed of by confirming the remainder of the determination, without costs.
Substantial evidence supports the finding of discrimination on the basis of age. However, neither the award of compensatory damages nor the award of interest from the date of termination reflects awards for similar discriminatory conduct (see, Matter of New York City Tr. Auth. v State Div. of Human Rights, 78 NY2d 207, 217-219; cf., SUNY Coll. v State Div. of Human Rights, 144 AD2d 962; State Div. of Human Rights v New York State Dept. of Correctional Servs., 90 AD2d 51, 59, n 3). We modify accordingly. Concur—Sullivan, J. P., Milonas, Rubin, Williams and Andrias, JJ.